Citation Nr: 0122790	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of Klippel-Feil syndrome with fusion 
at C6-7.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel
  INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for chronic neck pain.      


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In January 1986, the RO denied entitlement to service 
connection for a neck disability, and the decision became 
final. 

3. The evidence submitted since the January 1986 decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a neck disability, 
and by itself or in connection with the evidence 
previously of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

Evidence submitted since the January 1986 decision, wherein 
the RO denied entitlement to service connection for a neck 
disability, is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the January 1986 
RO decision, is reported in pertinent part below.

As noted above, the veteran served on active duty from 
October 1971 to October 1975.   

Enlistment examination in October 1971 included an entirely 
normal clinical evaluation, the examiner noting nothing more 
than a tattoo on the left forearm.  The veteran's report of 
medical history at the time of the entrance examination was 
also negative for any health complaints.  

In November 1974, the veteran complained of cervical pain.  A 
consultation report in December 1974 established a diagnosis 
of Klippel-Feil's syndrome involving C6-7, confirmed by X-ray 
showing incomplete segmentation of that cervical region.  He 
continued to complain of pain and burning sensation at the 
suprascapulo-scapular region, but ultrasound and other 
treatment modalities from December 1974 to May 1975 were 
unsuccessful in relieving his symptoms.

In May 1975, the veteran was admitted for inpatient 
neurosurgical treatment.  A myelogram performed shortly after 
admission revealed an extradural defect at C6-7 on the left, 
consistent with Klippel-Feil syndrome.  Past medical history 
was deemed non-contributory.  

In June 1975, he underwent a partial hemilaminectomy and 
foraminotomy at C6-7 on the left.  A follow-up report from 
August 1975 indicates the veteran returned from convalescent 
leave with noted improvement.  
Previous complaints of occipital headaches; sharp, knife-like 
scapular pains; and dysesthesia of the left fingers were 
gone.  The wound was considered well healed, and there was 
full range of motion.        

Separation examination also conducted in August 1975 noted no 
defects or diagnoses.  Clinical evaluation of all systems was 
normal except for the notations of asymptomatic external 
hemorrhoids, the previously identified forearm tattoo, and a 
vertical, 1 1/2 inch scar at the midline posterior of the neck 
- the only reference to his Klippel-Feil syndrome at 
separation.  

In January 1986, the RO denied the veteran's original claim 
of entitlement to service connection for a neck disability.  
In its rating decision, the RO found that Klippel-Feil's 
syndrome is a constitutional or developmental deformity, and 
that surgery during service was remedial in nature with good 
results obtained, such that there was no evidence of service 
aggravation.

In June 1998, the veteran submitted a statement to VA that he 
wished to apply for entitlement to service connection for 
chronic pain related to his neck and shoulder.  VA construed 
this statement as an endeavor to reopen his January 1986 
claim of entitlement to service connection for a neck 
disability.  In July 1998, the RO sent a letter to him 
explaining the concept of "new and material" evidence and 
requesting same.    

In May 1999, the RO received clinical notes of private 
facility treatment by Dr. RLG (initials) dated in October 
1996 and April 1999.  These records note current complaints 
of neck pain and decreased range of neck motion, with the 
veteran also reporting that the pain began 25 years prior to 
these dates of treatment.  

In May 1999, the veteran also submitted a handwritten letter 
to the RO wherein he mentions requesting his service medical 
records and enclosing the treatment notes of Dr. RLG, set 
forth above.  He also stated he has been "in and out of VA 
since [his] discharge in 1974."  
In June 1999, he again reported treatment at VA clinics and 
hospitals but said he receives treatment for everything else 
except the disability currently on appeal.  

In August 1999, RO issued a rating decision denying the claim 
to reopen because the veteran had not presented new and 
material evidence to reopen the claim for chronic neck pain.   
 
In November 1999, the RO received private medical records 
from Drs. LJM and TP.  Dr. LJM conducted a one-time 
consultative neurological evaluation in September 1999, which 
led to a diagnostic impression of chronic cervical pain with 
secondary headaches post cervical laminectomy.  Pursuant to 
the veteran's request for a second neurological opinion, Dr. 
TP conducted a one-time neurological evaluation in October 
1999, at which time he diagnosed neck pain and headaches 
status post diskectomy.  During each examination, the veteran 
reported a history of neck pain dating back to service.    

In November 1999, the RO also received the veteran's notice 
of disagreement, which included his opinion that his current 
neck pain was related to service.  He indicated he was 
receiving no physical therapy and attending no medical check-
ups for his neck disability.  He said he went to the 
Livermore VA Medical Center (VAMC) but the physicians there 
only prescribed ineffective drugs for his pain.

In December 1999, the RO issued a statement of the case, 
which affirmed its original decision denying the claim after 
consideration of the evidence submitted subsequent to the 
August 1999 rating decision.  In August 2000, the veteran 
submitted his VA Form 9, which summarized the service medical 
records pertaining to his neck disability.      

In June 2001, the veteran's accredited representative 
submitted its VA Form 646 statement wherein they state the 
veteran's submissions constitute new and material evidence.  




In July 2001, the veteran, with the assistance of his 
representative, appeared and testified at a videoconference 
hearing at the Portland, Oregon RO, held by the undersigned 
Member of the Board.  The veteran and his representative 
reiterated their previous statements that the submitted 
evidence constituted new and material evidence.  
Specifically, it was argued that the physician statements 
were new and material because they cited a 25-year history of 
neck pain, which would thus associate the disability with 
service.  Transcript, p. 2.  

When asked if any physician had ever related the neck 
disability to service, the veteran stated that Dr. RLG had 
done so.  Additionally, he requested a VA examination, saying 
that he was never scheduled for a compensation and pension 
examination. 


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2000).

 If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  


It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease to a degree of 
10 percent without one year from date of termination of such 
service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R.
§§ 3.307, 3.309 (2000).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); and Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000). 


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001);  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).  

The President signed into law the Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
Part 3).

The Board has considered all relevant provisions of VCAA in 
adjudicating this claim. Karnas, supra.  Nothing in VCAA's 
duty to assist provisions shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence has been presented or secured.  
38 U.S.C.A. §§ 5103A, 5108.  To avoid any Karnas scenario 
with current claims to reopen, the amendments pertaining to 
new and material evidence are only applicable to claims to 
reopen a finally decided claim received on or after August 
29, 2001. 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be 
codified at 38 C.F.R. 3.156(a)).  


All relevant facts pertaining to the claim to reopen have 
been properly developed, and no further assistance is 
required to satisfy the duty to assist provisions as mandated 
by VCAA.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

The claim to reopen was received in June 1998, and since that 
time VA has requested that the veteran either provide new and 
material evidence or adequately identify previously 
unsubmitted evidence that VA would then attempt to obtain.  
The RO received repeated responses that failed to identify 
any relevant records.  In his various correspondences in 
connection with this claim, the veteran has submitted 
narrative responses detailing why he believes his neck 
disability is service-connected.  While such a statement is 
implicit when the underlying claim is one of entitlement to 
service connection, his opinions, as a layperson, regarding 
etiology and other medical conclusions are not considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Additionally, the veteran's submissions and testimony related 
to the instant claim to reopen indicate there are no 
additional records VA could obtain that could reasonably 
assist in substantiating the claim.  

The Board has carefully considered its duty to assist the 
veteran, especially in obtaining outstanding evidence of 
treatment at VA facilities deemed to be in VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
this regard, the veteran noted treatment at a VAMC or clinic 
in Livermore, California, but he stated that they only 
treated his current symptomatology - never to assess the 
diagnosis, etiology, or, in his words, "to see what the 
problem was."  There is also no reasonable possibility these 
VA records may reflect a continuity of symptomatology 
relating the disability back to service because he has also 
stated that he has never received therapy or check-ups for 
his Klippel-Feil's syndrome.  His failure to mention VA 
treatment at the time of his original claim also fails to 
support ongoing symptomatology and treatment subsequent to 
service.   

The veteran offered recent testimony at his videoconference 
hearing confirming that his treatment in California 
(presumably at a Livermore VA facility) consisted of 
"doctors who just sit there" and prescribe medication.  The 
bulk of his July 2001 testimony focused on his submissions of 
private evidence and why he felt these submissions were new 
and material.  He never mentioned or requested that VA obtain 
the outstanding VA treatment records, let alone suggest how 
these records would be new and material.  Thus, all of his 
statements and actions have affirmatively indicated that the 
outstanding VA medical records, if they exist at all, would 
further illustrate only the current level of his disability.  
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  For this 
reason, there is no reasonable possibility this evidence 
would be new and material.  38 U.S.C.A. § 5103A;  Henderson 
v. Brown, 10 Vet. App. 272, 276 (1997).           

In addition, remand for development is not warranted because 
the Board notes that it also appears unreasonable in this 
case to assume that such evidence exists.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App.  517 (1996).  That the veteran failed to 
mention a 12-year history of alleged VA treatment at the time 
of his original claim, instead opting to first mention it an 
additional 12 years thereafter casts further doubt on whether 
such evidence even exists.  Also, the Board notes that the 
documentary evidence of record makes no reference to reports 
or history of VA treatment.  While the credibility of the 
evidence is presumed, the belief that these records actually 
exist need not be.  Justus, supra; Gobber v. Derwinski, 2 
Vet. App.  470, 472 (1992). 

The veteran has also asserted that he never received a VA 
compensation and pension examination for his claimed neck 
disability.  He has therefore requested a VA examination in 
connection with the present claim.  Transcript, p. 6, 7.  
Although the statement that VA never examined him does in 
fact appear to be accurate, this is of little consequence in 
a claim to reopen where the duty to assist to the extent of 
ordering a VA examination is triggered only after the claim 
has been reopened.  Savage v. Gober, 10 Vet App 488 (1997).  
Any implicit argument that the claim must be reopened due to 
VA's failure to schedule a VA examination is an argument most 
appropriately raised in a claim of clear and unmistakable 
error (CUE).  See, e.g., Glover v. West, 185 F.3d 1328 (Fed. 
Cir. 1999).

The veteran has been notified of the evidence necessary to 
complete the application for reopening his service connection 
claim.  As previously mentioned, the RO sent letters 
requesting detailed information about relevant treatment.  In 
a more comprehensive manner, VA informed him of what he 
needed to establish his claim, via the August 1999 rating 
decision and the December 1999 statement of the case.  These 
documents have informed him of the substance of the 
requirements for reopening and the rationale for not having 
done so in the instant claim.    

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim to reopen under VCAA would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Analysis

The RO's January 1986 decision denying entitlement to service 
connection for a neck disability became final.  In its 
current rating decision which is the subject of the present 
appeal, the RO determined that new and material evidence had 
not been submitted, and thus did not reopen the veteran's 
claim of entitlement to service connection.  

As previously set forth, however, an RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
Barnett, supra.  For the reasons set forth below, the Board 
also finds that new and material evidence has not been 
submitted.  

The RO specifically indicated in its decision that the 
veteran's neck disability, diagnosed and treated as Klippel 
Feil's syndrome, is a constitutional or developmental 
deformity and that successful, remedial surgery precluded 
evidence of service aggravation.  See 38 C.F.R. § 4.9 (2000); 
Winn v. Brown, 8 Vet. App. 510 (1996 ).  

Indeed, Klippel Feil's syndrome is a "congenital fusion of 
cervical vertebrae resulting in a short, immobile neck."  
Lauginiger v. Brown, 4 Vet. App. 214, 215 (1993); Blanchard 
v. Derwinski, 3 Vet. App. 301 (1992); see also Thurber v. 
Brown, 5 Vet. App. 119, 126 (1993).   

Since the issuance of the January 1986 decision, VA has 
received previously unsubmitted evidence in the form of lay 
statements from the veteran regarding his treatment history 
as well as his opinions regarding the origin of his neck 
disability.  His lay medical opinions have been previously 
discussed.  Espiritu, supra.   Also, he has provided private 
medical records from several physicians.  

Presumed credible, as required under Justus and 
Kutscherousky, supra, these records are not probative of the 
issue at hand because they do not bear directly and 
substantially on the issue of in-service aggravation.  

The veteran specifically contends that the treatment notes 
from Dr. RLG and the examination reports from Drs. LJM and TP 
are new and material because they report his neck pain began 
25 years ago, thus relating his symptomatology back to active 
service.  The Board finds this assessment of the new evidence 
unpersuasive because it fails to consider the competency of 
these statements.

While the credibility of the evidence is presumed at this 
stage, its competency is not.  Justus, supra.  First, the 
Board points out that it is readily apparent that these 
physician "statements" are simply a report of the veteran's 
complaints and not meant to be a diagnosis or nexus opinion 
of any kind.  




Second, even if one were to construe these statements as 
actual physician opinions that the veteran experienced this 
duration of pain, they are not new and material because they 
essentially rely on the lay testimony of record and therefore 
equate to nothing more than unenhanced reports of a medical 
history transcribed by a medical examiner.  This cannot 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).
  
Thus, competent evidence which has been submitted since the 
January 1986 rating decision, and not of record at the time 
of the last final disallowance of the claim is merely 
cumulative of evidence of record.  Given the congenital or 
developmental nature of the veteran's disability, probative 
evidence significant enough, either by itself or in 
connection with other evidence in the record, would need to 
show in-service aggravation of a pre-existing physical 
defect.  38 C.F.R. § 3.156(a); Anglin, supra.  

The Board finds that the previously unsubmitted evidence with 
respect to the prior final RO rating decision in 1986, 
currently obtained and associated with the claims file in 
support of the veteran's efforts to reopen his claim, fails 
to do so.

The veteran has not submitted new and material evidence with 
respect to his claim of entitlement to service connection for 
Klippel Feil's syndrome, such that the Board cannot reopen 
his claim.  Manio, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



ORDER

As new and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for postoperative residuals of Klippel Feil 
syndrome with fusion at C6-7, the veteran's claim is not 
reopened.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

